El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En este pleito se reclama indemnización de daños y per-juicios porque habiendo dejado el demandante un automó-vil de su propiedad una noche a un lado de la carretera de Las Piedras a Humacao pasó después un auto.camión del de-mandado tan cerca del automóvil que se lo llevó por delante, lanzándolo por una pendiente y cayendo en una profundidad en la que quedó inutilizado para prestar servicio.
Dictada sentencia condenatoria alega el demandado en esta apelación que fue error de la corte inferior permitir, a pesar de su oposición, que el demandante y algunos de sus testigos declarasen sobre supuestas admisiones hechas por Pedro Vasallo, chauffeur del demandado, después de .ocu-rrido el accidente.
*268La única prneba en el juicio para demostrar que el au-tocamión del demandado cbocó con el automóvil del deman-dante consistió en la declaración a que se refiere este motivo de error y así lo declara la corte sentenciadora. Veamos sus palabras:
“La segunda cuestión propuesta abarca el hecho de la ocurren-cia del choque habida entre el truck del demandado y el automóvil del demandante. — Para rebatirlo se impugna primeramente la acti-tud de esta Corte al admitir a varios testigos del demandante el de-clarar sobre manifestaciones o admisiones del chofer del truck Pedro Vasallo. — Dichas manifestaciones fueron hechas según la prueba poco después del accidente o sea al encontrarse el demandante y al-gunos de sus amigos con el chofer Vasallo a los pocos momentos de llegar al garage un cuarto de hora según el propio Vasallo. — >Se alega que debido al tiempo transcurrido tales manifestaciones no. forman parte de la res gestae. — En nuestra opinión dado el hecho de que el chofer no paró su carro y continuó su carrera habiendo necesidad de seguirlo y alcanzarlo, dichas manifestaciones pueden ser conside-radas como hechas a continuación del acto mismo. — Pero aun dando por sentado que no fuera así siempre serían admisibles en evidencia en contra del demandado dueño del truck por haber sido hechas por su empleado o agente y ser en contra de ellos mismos. — . . . . He-mos tenido grandes dudas con respecto a si existió o nó el alegado choque pero las admisiones de Pedro Vasallo el chauffeur del truck hechas poco tiempo después de haber ocurrido el accidente, manifes-taciones voluntarias oídas por el cabo de la Policía Insular Sr. Eugenio Vélez, persona que no tiene interés alguno en este asunto, nos convencen de que la negligencia y descuido del chauffeur del truck Pedro Vasallo, fueron las causas determinantes del accidente y daño causado al automóvil del actor en este caso.”
Si esa prueba no es admisible babrá que revocar la sen-tencia apelada.
La corte inferior fundó la admisión de esa evidencia en el caso de Rubio v. Garage Mayagües Inc., 23 D.P.R. 615 y en los que en él se citan. En esa opinión se dice que tal vez fue error de la corte inferior no baber permitido a un tes-tigo que declarara sobre las manifestaciones becbas por el chauffeur respecto a su propia negligencia porque las ad-*269misiones hechas por nn empleado del demandado son perti-nentes y competentes y constituyen nna excepción a la re-gla relativa a las declaraciones de referencia (hearsay),' ann cuando el empleado esté en la corte dispuesto a declarar.' Sin embargo, como no aparecen de esa opinión las circuns-tancias en que fueron hechas por ese chauffeur las admisio-nes a que la misma se refiere, no podemos declarar qué sea aplicable en el caso presente.
 Las manifestaciones del empleado del demandado podían ser admitidas en evidencia siempre que formasen parte de las circunstancias constitutivas del hecho principal que se investiga (res gestae). Se ha sentado como regla general que para que un acto o declaración pueda admitirse como parte del res gestae debe ser contemporáneo con el acto del cual se alega ser parte, pues si no es así no será otra cosa que una narración. 22 C.J. 451, see. 543. De acuerdo con esta regla, el Tribunal Supremo de los Estados Unidos en el caso de Vicksburg & Meridian Railroad v. O’Brien, 119 U.S. 99 (30 L. Ed. 299), en el que era de influencia decisiva determinar si un tren corría a más de quince millas por hora y en el que se presentó como evidencia la declaración de un testigo referente a la manifestación del maquinista de ese tren hecha entre diez y treinta minutos después de ocurrido un accidente, respecto a que el tren corría a diez y ocho millas cuando el demandante fue lesionado, la Corte Suprema, después de consignar los principios sobre esa cuestión, declaró que la declaración referente a esa manifestación del maquinista no era admisible como evidencia para probar la velocidad a que caminaba el tren pues fué hecha después que el accidente había terminado, era la mera narración de un hecho pasado y no formaba parte del res gestae. En igual sentido resolvió la Corte Suprema de California en el caso de Durkes v. Cen. Pacific R. R. Co., 69 Cal. 533 con respecto a la declaración del maquinista ex-plicativa del accidente hecha como cinco minutos después de haber ocurrido, por no ser parte del res gestae; y en el de *270Frye v. St. Louis I. M. & S. R. Co., 200 Mo. 377, 98 S. W. 566, también fné excluida la evidencia de una manifestación del maquinista que manejaba la locomotora que lesionó al demandante, hecha en la primera estación en que se detuvo después del accidente respecto a que él había estropeado a un hombre en la vía férrea. Hay otros muchos casos simi-lares'como los de Tennis v. Interstate Consol. Rapid, Transit Ry. Co., 45 Kan. 503, 25 Pac. 876; Morse v. Consolidated R. Co., 81 Conn. 395, 71 Atl. 553, y Blackman v. West Jersey & S. R. Co., 68 N. J. L1, 52 Atl. 370.
No siendo, pues, admisible la manifestación hecha por el chauffeur del demandado y siendo ésta la única prueba que puede sostener la sentencia, debemos revocarla y declarar la demanda sin lugar.